 Case 3:18-cv-00428-DMS-MDD Document 403 Filed 04/25/19 PageID.5970 Page 1 of 6




 1 JOSEPH H. HUNT
   Assistant Attorney General
 2 SCOTT G. STEWART
 3 Deputy Assistant Attorney General
   WILLIAM C. PEACHEY
 4
   Director
 5 Office of Immigration Litigation
   U.S. Department of Justice
 6
   WILLIAM C. SILVIS
 7 Assistant Director
   Office of Immigration Litigation
 8
   SARAH B. FABIAN
 9 Senior Litigation Counsel
   Office of Immigration Litigation
10
   U.S. Department of Justice
11 Box 868, Ben Franklin Station
   Washington, DC 20442
12
   Telephone: (202) 532-4824
13
14                               UNITED STATES DISTRICT COURT
15                            SOUTHERN DISTRICT OF CALIFORNIA
16   MS. L, et al,,                             Case No. 3:18-cv-0428 DMS MDD
17                    Petitioners-Plaintiffs,   DEFENDANTS’ STATUS REPORT
                                                RE: EXPANDED MS. L CLASS
18         vs.                                  IDENTIFICATION PLAN
19   U.S. IMMIGRATION AND CUSTOMS
     ENFORCEMENT, et al,
20
21                    Respondents-Defendants.
22
23
24
25
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 403 Filed 04/25/19 PageID.5971 Page 2 of 6




 1         Defendants submit this status report on their Expanded Ms. L. Class Identification
 2 Plan. Defendants appreciate the Court’s observations about the Plan and the opportunity to
 3
   respond to those observations. To that end, Defendants have attached two declarations to
 4
 5 aid the Court by addressing: (1) Plaintiffs’ April 15 filing about the Plan, ECF No. 397;
 6
     (2) the Court’s observations and questions about the Plan, made at the April 16 status
 7
     conference; and (3) a meeting about the Plan held between the parties on April 22, which
 8
 9 included (among other agency representatives) Commander Jonathan White (HHS’s
10
     operational lead for the Plan) and Jay Visconti (CBP’s operational lead for the Plan). Among
11
     other things, the attached declarations serve to highlight the following points:
12
13      • Timeline for Completion: Commander White believes that the Plan proposed by
14        the government will identify the vast majority of the expanded Ms. L class members
          within 6 months. Commander White cannot be certain of this, however, because the
15
          Plan rests on a new process that he has not previously conducted or tested and
16        because unknown variables could cause the process to take longer if certain variables
17        do not proceed as Commander White anticipates. Thus, the 1-2 year timeframe noted
          in the government’s plan serves as a cautious outside estimate that applies only if the
18
          variables developed by Commander White to speed up the process do not proceed
19        as he expects that they should. A hard deadline is accordingly inapt in this
20        circumstance, particularly because the Plan relies on the assessment and expertise of
21        an operational lead—Commander White—who has been unable to pin down a
          deadline with certainty but who has repeatedly demonstrated to this Court strong
22
          results, good faith, and great dispatch. Defendants thus propose that, rather than
23        setting a hard deadline, Defendants would submit a status report every 30 days
24        informing the Court about the status of the Plan and its execution, based on the
          reports of Commander White. If, upon reviewing these reports, the Court believes
25
          that a deadline or different approach is warranted, the Court can make that judgment
26        based on the information before it at that time.
27
28

                                                   1                          18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 403 Filed 04/25/19 PageID.5972 Page 3 of 6




 1    • Review of Portal vs. Paper Files: Review of the UAC Portal, as opposed to paper
 2      files, is the fastest and most efficient way to proceed with this review. The UAC
        Portal contains information that is electronically input from a variety of sources,
 3      including from DHS, as well as pdf documents from the case manager’s paper files
 4      that are uploaded into the portal. The data and documents in the UAC Portal include
 5      all sources of information held by HHS that are most likely to answer the question
        of whether any minor was separated from a parent. Moreover, the UAC Portal is a
 6
        database that can immediately be reviewed by contract reviewers working together
 7      in a centralized location under the oversight of Commander White as soon as the
 8      contract for hiring those reviewers is finalized and Commander White can train them
        regarding the review process. Conversely, case manager paper files are scattered
 9
        among more than 100 locations and would need to be located and shipped to a
10      centralized location, and they also are not likely to contain all of the information that
11      would inform a reviewer about whether a child was separated from a parent.
12
      • April–June 2018 List: Plaintiffs have stated that they believe that a list exists of
13
        children separated between April and June 2018 that has already been reconciled
14      between DHS and HHS. Defendants have inquired extensively about such a list, but
15      have not located any list that meets the description of the list provided by Plaintiffs
        at the parties’ meeting. Moreover, if any such list existed that had been reconciled
16
        between CBP and HHS, then Jay Visconti and Commander White likely would be
17      aware of that list. In any event, the government’s Plan includes the use of separation
18      data kept by CBP for the time period from April through June 2018. Initial lists
19      reflecting that data have already been sent from CBP to HHS. As discussed below,
        HHS intends to use this information as part of its first wave of file review in the UAC
20
        Portal. Defendants hope that this information and these efforts put to rest any concern
21      about an April–June 2018 list.
22
      • Defendants Will Review Files During the Initial 12-Week Plan Period: As the
23
        Court is aware, Commander White estimates that it will take approximately 12 weeks
24      to develop its statistical prediction model and apply it to the approximately 47,000
25      relevant records. Defendants assure the Court that they will review files in the UAC
26      Portal during that 12-week period—that review will not be delayed by any “ramp
        up” period. In particular, during that 12-week period, Defendants will undertake
27      UAC portal case-file review with prioritized groups of files—such as those identified
28      by the CBP data from the April to June 2018 time period and unofficial ORR lists

                                                2                           18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 403 Filed 04/25/19 PageID.5973 Page 4 of 6




 1            that were kept during the relevant time period. The government anticipates that this
              initial case file review effort will be underway within 10 days.
 2
 3         • Defendants Will Review DHS Files, Not Just HHS Files: Plaintiffs have said that
 4           the Plan should include review of DHS files. Defendants agree—and indeed, review
             of DHS files has always been part of the government’s Plan. On a regular basis, CBP
 5
             will receive information from HHS about children whose file revealed some indicia
 6           of separation. CBP will then search its electronic systems of record to determine
 7           whether there is a record of the child being encountered with a parent, whether there
             is a record of the child being separated from that parent, and the reason for such a
 8
             separation. CBP will send relevant information about the parent and the reason for
 9           the separation to both HHS and ICE for further review and an ultimate determination
10           of class membership. Once this coordinated review has been completed and a
11           determination of class membership has been made, the government intends to
             provide the lists of potential expanded class members to Plaintiffs on a rolling basis.
12
13 Commander White and Jay Visconti will both be present at today’s hearing. Defendants
14 intend to provide information about the government’s Plan, expand on the matters described
15
   above, and respond to any questions the Court may have.
16
17
18 ///
19
     ///
20
     ///
21
22
23
24
25
26
27
28

                                                    3                          18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 403 Filed 04/25/19 PageID.5974 Page 5 of 6




 1 DATED: April 25, 2019             Respectfully submitted,
 2
                                     JOSEPH H. HUNT
 3       `                           Assistant Attorney General
 4
                                     SCOTT G. STEWART
 5                                   Deputy Assistant Attorney General
 6
                                     WILLIAM C. PEACHEY
 7                                   Director
 8
                                     WILLIAM C. SILVIS
 9                                   Assistant Director
10
                                     /s/ Sarah B. Fabian
11                                   SARAH B. FABIAN
12                                   Senior Litigation Counsel
                                     Office of Immigration Litigation
13                                   Civil Division
14                                   U.S. Department of Justice
                                     P.O. Box 868, Ben Franklin Station
15                                   Washington, DC 20044
16                                   202-532-4824
                                     (202) 305-7000 (facsimile)
17                                   Sarah.B.Fabian@usdoj.gov
18
19
20
21
22
23
24
25
26
27
28

                                           4                       18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 403 Filed 04/25/19 PageID.5975 Page 6 of 6




 1                               CERTIFICATE OF SERVICE
 2 IT IS HEREBY CERTIFIED THAT:
 3       I, the undersigned, am a citizen of the United States and am at least eighteen years
 4 of age. My business address is Box 868, Ben Franklin Station, Washington DC 20044. I
 5 am not a party to the above-entitled action. I have caused service of the accompanying brief
 6 on all counsel of record, by electronically filing the foregoing with the Clerk of the District
 7 Court using its ECF System, which electronically provides notice.
 8         I declare under penalty of perjury that the foregoing is true and correct.
 9
           DATED: April 25, 2019                   s/ Sarah B. Fabian
10                                                 Sarah B. Fabian
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5                           18cv428 DMS MDD
